DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 
Claim 13 recites the limitation “using direct current (DC) biasing for the generating.”  This limitation fails to further limit the subject matter of the parent claim 1 wherein it is recited “wherein delivering the electron beam to the substrate comprises applying negative direct current (DC) biasing.”
Claim 15 recites the limitation “wherein the delivering comprises DC-biased delivery of the electron beam.”  This limitation fails to further limit the subject matter of the parent claim 1 wherein it is recited “wherein delivering the electron beam to the substrate comprises applying negative direct current (DC) biasing.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, 9, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over George (US 2016/0218004) in view of Lee (US 2019/0122860).
Regarding claim 1, George discloses the method comprising: generating an electron beam ([0075]; Fig.1); delivering the electron beam to a substrate for the microelectronic workpiece ([0046])  within a processing chamber to desorb hydrogen from an exposed surface of the substrate and leave dangling bonds in a material of the surface of the substrate ([0067]; [0080]); and performing at least one of a plasma etch process ([0116]) or a plasma deposition process with respect to the surface of the microelectronic workpiece ([0068]).
	George does explicitly disclose wherein delivering the electron beam to the substrate comprises applying negative direct current (DC) biasing.
	Lee however discloses wherein delivering the electron beam to the substrate comprises applying negative direct current (DC) biasing ([0021]; [0045]).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify George with Lee to perform delivering the electron beam to the substrate comprising applying negative direct current (DC) biasing for the purpose of effectively generation of electron beam  (Lee, [0005]).
	Regarding claim 2, George discloses wherein the delivering comprises delivering
the electron beam to one or more selected regions of the substrate to cause electron
stimulated chemistry to be induced for the one or more selected regions (Fig.1).
Regarding claim 4, George discloses wherein the electron stimulated chemistry
promotes or inhibits at least one of an etch process, a deposition process, or a
passivation process ([0048]; [0116]).
Regarding claim 5, Lee discloses wherein negative DC biasing is applied at a location above the substrate ([0045]).
	Regarding claim 7, George discloses wherein the generating comprises
generating a current for the electron beam of 50 to 100 milliamps (mA) (Fig.14A).
	Regarding claim 8, Lee discloses wherein the generating comprises generating the electron beam through electron extraction performed within the processing chamber ([0045]).
	Regarding claim 9, George discloses a method of processing a microelectronic workpiece, the method comprising to form dangling Application No. 16/555,643 Attorney Docket No. 4284-0183Page 4bonds on the exposed surface of the substrate ([0067]; [0080]),; and after directing the electron beam onto the exposed surface of the substrate, performing a plasma etch or a plasma deposition on the exposed surface ([0068]).
	George does not disclose using a source plasma and a negative direct current (DC) bias to direct an electron beam onto an exposed surface of a substrate on a substrate holder, wherein the negative DC bias is applied at a location above the substrate.
	Lee however discloses using a source plasma and a negative direct current (DC) bias to direct an electron beam onto an exposed surface of a substrate on a substrate holder ([0021]; [0045]), wherein the negative DC bias is applied at a location above the substrate([0045]).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify George with Lee to use a source plasma and a negative direct current (DC) bias to direct an electron beam onto an exposed surface of 
	Regarding claim 13, Lee discloses using direct current (DC) biasing for the generating ([0021]).
	Regarding claim 22, George discloses a method of processing a substrate, comprising alternatingly performing steps (i) and (ii) in a processing chamber including: (i) delivering an electron beam to a surface of the substrate on a workpiece holder in the processing chamber (Fig.1), and forming dangling bonds in a material of the surface of the substrate ([0072]); and (ii) after the delivering of the electron beam, performing a plasma deposition of a precursor gas on the surface of the substrate ([0077]). 
George does not disclose wherein the delivering includes applying a negative direct current (DC) bias at a location above the substrate.
Lee however discloses wherein the delivering includes applying a negative direct current (DC) bias at a location above the substrate ([0021]; [0045]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify George with Lee to perform the delivering including applying a negative direct current (DC) bias at a location above the substrate for the for the purpose of effectively generation of electron beam (Lee, [0005]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over George in view of Lee as applied to claim 9 above, and further in view of Liang (US 2017/0042010)
Regarding claim 10, George in view of Lee does not disclose wherein the DC bias is pulsed.
Liang however discloses that the DC bias is pulsed ([0025]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify George with Liang to have the DC bias is pulsed for the purpose of effectively generate plasma (Liang, [0025]).
Claims 1, 2, 4-6, 8, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Godet (US 2017/0200587) in view of George.
	Regarding claim 1, Godet discloses a method of processing a microelectronic
workpiece, the method comprising:  delivering the beam to a substrate within a processing chamber to desorb hydrogen from an exposed surface of the substrate and leave dangling bonds in the material of the surface of the substrate ([0023]); and performing at least one of a plasma etch process ([0025]), wherein delivering the n beam to the substrate comprises applying negative direct current (DC) biasing ([0025))
Godet does not disclose generating an electron beam. 
Godet however discloses an adsorption operation ([0018]).  And George discloses that generating an electron beam (Fig.1) improve adsorption ([0071]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Godet with George to generate an electron beam for the purpose of effective adsorption (George, [0071]). 
Regarding claim 2, Godet discloses wherein the delivering comprises delivering
the electron beam to one or more selected regions of the substrate to cause electron stimulated chemistry to be induced for the one or more selected regions ([0018)).
Regarding claim 4, Godet discloses wherein the electron stimulated chemistry
promotes or inhibits at least one of an etch process, a deposition process, or a
passivation process ([0023]).
Regarding claim 5, Godet discloses wherein the delivering comprises applying negative direct current (DC) biasing for at least one of the generating or the delivering at
a location above the substrate ([0025)).
Regarding claim 6, Godet discloses applying a radio frequency (RF) bias to the substrate through a substrate holder during the delivering ([0025]).
Regarding claim 8, Godet discloses wherein the generating comprises generating the electron beam through electron extraction performed within the processing chamber ([0028]).
Regarding claim 17, Godet discloses wherein the delivering and performing are
used for an atomic layer etch (ALE) process ([0018)).
Regarding claim 18, Godet discloses wherein the delivering comprises DC-
biased delivery of the electron beam ([0025]), wherein the performing comprises at least
one of a reactive ion etch (RIE) or a radio frequency (RF) sputter ([0021]), and wherein
the delivering and the performing are alternated to deposit a material layer on the
substrate ([0006]; [0023)).
Regarding claim 19, Godet discloses wherein the performing further comprises
igniting a pre-cursor plasma gas ([0026)).	
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over George in view of Lee as applied to claims 9 and 13 above, and further in view of Guha (US 2015/0017810).
Regarding claims 11 and 14, George in view of Lee does not disclose powering coils positioned around the processing chamber to sustain plasma within the processing chamber, and alternating the DC bias, power to the coils, and radio frequency (RF) biasing of the substrate.
Guha however discloses powering coils positioned around the processing chamber to sustain plasma within the processing chamber ([0091]; Fig.5), and alternating the DC bias, power to the coils, and radio frequency (RF) biasing of the substrate ([0077]; [0078)).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify George with Guha to perform powering coils positioned around the processing chamber to sustain plasma within the processing chamber, and alternating the DC bias, power to the coils, and radio frequency (RF) biasing of the substrate for the purpose of effectively generate plasma (Guha, [0077]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over George and Lee as applied to claim 1 above, and further in view of Chen (US 2015/0041432).
Regarding claim 15, George discloses wherein the delivering and performing are
used for an atomic layer deposition (ALD) process ([0046]), and wherein the delivering
and the performing are alternated to deposit a material layer on the substrate ([0048]).
George does not disclose wherein the performing comprises igniting a pre-cursor
plasma gas and wherein the delivering comprises DC-biased delivery of the electron
beam.
Chen however discloses wherein the performing comprises igniting a pre-cursor
plasma gas (Abstract) wherein the delivering comprises DC-biased delivery of the

It would have been therefore obvious to one of ordinary skill in the art at the time
the invention was field to modify George with Chen to perform igniting a pre-cursor
plasma gas the delivering comprises DC-biased delivery of the electron beam for the
purpose of improving power efficiency of the processing system (Chen, Abstract).
Claims 3, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over George in view of Lee as applied to claim 1 above, and further in view of Guha.
Regarding claim 3, George in view of Lee does not disclose using one or more masks to determine the one or more selected regions of the substrate.
Guha however discloses using one or more masks (Fig.3D, numeral 14) to
determine the one or more selected regions of the substrate.
It would have been therefore obvious to one of ordinary skill in the art at the time
the invention was filed to modify George with Guha to have one or more masks to determine the one or more selected regions of the substrate for the purpose of the
effectively etching of the substrate (Guha, [0029)).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over George in view of Lee as applied to claim 1 above, and further in view of Woodson (“Guided Growth of Nanoscale Conducting Polymer Structures on Surface-Functionalized Nanopatterns, “ J. AM. CHEM. SOC. 2006, 128, 3760-3763).
Regarding claim 21, George in view of Lee does not disclose wherein the performing comprises vertical polymer growth.
Woodson however discloses the performing comprises vertical polymer growth
(Abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 13-15, 17-19, 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891